             Case 2:20-cv-00991-KJD-EJY Document 3 Filed 06/10/20 Page 1 of 2



 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                        Case No. 2:20-cv-00991-KJD-EJY
 6                                          Petitioner,
              v.                                                            ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                        Respondents.
 9

10          Petitioner Arthur J. Brewer, a pro se Nevada prisoner, initiated this habeas action by filing
11   an Application to Proceed In Forma Pauperis (ECF No. 1), Petition for Writ of Habeas Corpus
12   (ECF No. 1-1), and Motion for Appointment of Counsel (ECF No. 1-2).
13          Pursuant to 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $5.00
14   filing fee is required to initiate a habeas action in a federal district court. Indigent prisoners who
15   do not have the money to pay the $5.00 filing fee for a habeas petition may request permission to
16   proceed in forma pauperis (“IFP”). A prisoner’s IFP application must be submitted on the form
17   provided by the court and include specific financial documents: (1) a financial certificate signed
18   by an authorized officer of the institution in which he or she is incarcerated, (2) a copy of his or
19   her inmate trust account statement for the six-month period prior to filing, and (3) a signed
20   financial affidavit showing an inability to prepay fees and costs or give security for them. 28
21   U.S.C. § 1915; LSR 1-1, LSR 1-2.
22          Here, Brewer submitted the required affidavit, but he did not include a financial certificate
23   signed by an authorized prison official or a copy of his inmate trust account statement. Thus, his
24   IFP application is incomplete. Although he may qualify to proceed IFP, the Court is unable to
25   make such determination without all of the required documents. Brewer’s IFP application is
26   therefore denied without prejudice and he will have approximately 45 days from the date of this
27   order to either pay the $5.00 filing fee or submit a complete IFP application with all required
28   attachments.


                                                          1
     Case 2:20-cv-00991-KJD-EJY Document 3 Filed 06/10/20 Page 2 of 2



 1   IT THEREFORE IS ORDERED:

 2   1. Petitioner Arthur J. Brewer’s Application to Proceed In Forma Pauperis (ECF No. 1)

 3      is DENIED WITHOUT PREJUDICE.

 4   2. The initial screening of Brewer’s Petition for Writ of Habeas Corpus (ECF No. 1-1)

 5      under the Rules Governing Section 2254 Cases and consideration of his Motion for

 6      Appointment of Counsel (ECF No. 1-2) are deferred until such time as he has fully

 7      complied with this order.

 8   3. The Clerk of Court is instructed to MAIL Brewer a blank IFP application for

 9      incarcerated litigants with instructions for completing the form.

10   4. Brewer must file a complete IFP application by July 24, 2020, and must include: (i) a

11      financial certificate signed by an authorized prison official and Brewer, (ii) a financial

12      affidavit and acknowledgement signed by Brewer, and (iii) a statement of his inmate

13      trust account for the six-month period prior to filing.

14   5. Alternatively, Brewer must pay the $5.00 filing fee by July 24, 2020.

15   6. Brewer’s failure to comply with this order by (a) submitting an IFP application, or (b)

16      paying the $5.00 filing fee before the July 24, 2020 deadline will result in the dismissal

17     of this action without prejudice and without further advance notice.
                10
18   DATED this _ day of June 2020.

19
20                                                 KENT J. DAWSON
                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                              2
